Citation Nr: 0427389	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, dated in August 2002, that denied the veteran's 
claim of entitlement to an increased disability rating for 
bronchial asthma, hemorrhoids, genital warts, and chronic 
allergic rhinitis.  The denial of an increased disability 
rating assigned for bronchial asthma was the sole issue 
perfected for appeal.  The case has been forwarded to the 
Board of Veterans' Appeals (Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has submitted several statements from his private 
and VA treating physicians, representing competent medical 
evidence, that support his contention that the inhalers he 
currently uses for control of his bronchial asthma 
potentially fit the definition of "systemic (oral or 
parenteral) corticosteroids" necessary to meet the criteria 
for a disability rating greater than 30 percent for bronchial 
asthma.  See 38 C.F.R. § 4.97 Diagnostic Code (DC) 6602 
(2003).

This evidence contradicts the opinion of Dr. C. McBrine, a 
member of the Regulations Staff of the Compensation and 
Pension Service, Veterans Benefits Administration.  In a 
September 1998 email she noted that the "criteria for 60 and 
100 percent call for oral or parenteral steroids.  Steroid 
inhalers are not considered either.  They are inhalational 
anti-inflammatory medication.  (Check the definition of oral 
and parenteral.)  Therefore steroid inhalers don't qualify 
for 60 percent.  Prednisone is the most common, but not only, 
oral steroid.  There are other steroids that may be used for 
oral or parenteral asthma treatment, e.g., hydrocortisone."

The Board finds that clarification is necessary prior to 
appellate consideration of the veteran's claim.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his service connected 
bronchial asthma.  The claims folder must 
be made available to the examiner for 
review before examination.  All necessary 
tests and studies, including Pulmonary 
Function Testing (PFT), should be 
performed and clinical manifestations 
should be reported in detail.  
Additionally, the examiner is requested 
to review the veteran's history of 
pharmacological treatment and identify 
any medication(s), if any, that may be 
considered a "systemic (oral or 
parenteral) corticosteroid," within the 
meaning of the DC 6602.

3.  Thereafter, the AMC/RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




